DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23–39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fornai et al., US 2003/0056648 (“Fornai”) in view of Bohanon, US 4,031,180 (“Bohanon”) and optionally in view of Chowdhury et al., US 2004/0245188 (“Chowdhury”).  Claim 40 
Claim 23 discloses a carbon dioxide capture facility for removing carbon dioxide from ambient air.  The facility comprises at least one structured packing material comprising a plurality of corrugated sheets defining a plurality of flow passages.  The structured packing material is positioned to receive an ambient air flow in a direction from a first opposed dominant face, through the plurality of flow passages, and to a second opposed dominant face opposite of the first face.  The structured packing further comprises at least one flow path for at least one liquid having a capacity to absorb carbon dioxide1.  
The facility further comprises at least one fan positioned to influence flow of the ambient air through at least one section of the first or second faces.  The structured packing material comprises a dimension between the first and second opposed faces that is parallel to the flow of the ambient air flow between 1–15 meters.  The fan is positioned to circulate the ambient air flow comprising atmospheric carbon dioxide through the flow passages.  
The facility further comprises at least one pump and a control valve.  The pump and control valve operate to apply liquid over the structured packing material at a first flow rate during a first portion of a time duration.  The first portion comprises a sufficient time to replace a previous portion of the liquid on the packing material with a new portion of the liquid that has a greater carbon dioxide absorption rate than the previous portion of the liquid.  The pump and control valve also operate to apply the liquid over the structured packing material at a second flow rate of the liquid applied during a second portion of the time duration such that the liquid absorbs a portion of the Id. at p. 20, ll. 8, 9.
Fornai disclsoes an air cleaning apparatus, which uses a scrubbing liquor to remove gaseous contaminants from ambient air.  Fornai Fig. 1, [0019], [0041].  The apparatus comprises a scrubber 3 with a structured packing material 19, such as Mellapak, having a high surface area for contact between the ambient air and scrubbing liquor.  Id. at [0027], [0028].  Mellapak is a material comprising a plurality of corrugated sheets defining a plurality of flow passages.  See e.g., Rittner et al., US 5,281,479 (“Rittner”) col. 1, ll. 33–50.  Ambient air flows through passages in the packing material 19 in the direction from inlet 1 to outlet 2.  Id. at Fig. 1, [0028].  Therefore, the inlet side of the packing material 19 is the “first opposed dominant face,” the outlet side of the packing material 19 is the “second opposed dominant face” while the flow passages in the material 19 are the “plurality of flow passages.”  The scrubbing liquor is applied to the downstream side of the packing material 19, and the liquid flows through the packing material 19 in the counter direction to the ambient air.  Id. at Fig. 1, [0028].  Therefore, this flow path for the liquid is the “at least one flow path for at least one liquid.”  
The apparatus further comprises a blower 7 (i.e., a fan) positioned to flow the ambient air from the upstream to the downstream face of the packing 19.  Fornai Fig. 1, [0028].  The structured packing material 19 comprises a length between the upstream Id. at [0028].  The apparatus further comprises a pump 10, which is used to periodically apply the scrubbing liquor over the structured packing 19. Id. at Fig. 1, [0028], [0041].  

    PNG
    media_image1.png
    870
    562
    media_image1.png
    Greyscale

Fornai differs from claim 23 because it does not disclose the dimensions of the air purifying device.  Therefore the reference does not explicitly teach the length of the packing material 19 being between 1–15 meters, as required by the claim.  
Fornai also differs from claim 23 because—while the device comprises a pumping system comprising pump 10 and nozzle 20 to apply scrubbing liquor onto the 
Regarding the first issue, it would have been obvious for Fornai’s device to have the claimed dimensions because adjusting the size of Fornai’s apparatus would merely constitute scaling up or scaling down the size of the device.  MPEP 2144.04(IV)(A).  There is no evidence that the claimed device with the dimensions of claim 1 would perform differently than the prior art.  Rather, Applicant’s disclosure teaches that the dimensions of the structured packing are not critical as it states that the “packing 12 may be, for example 1–2 meters thick between the opposed dominant faces” while in “other embodiments, the packing 12 may be thicker or thinner.”  Spec. p. 15, ll. 13–15.
Regarding the second issue, in the air treatment arts, Bohanon disclsoes a system for pumping liquid onto a packing material 34.  Bohanon Fig. 1, col. 2, ll. 26–40.  The pumping system comprises a conduit 20 containing a flow valve 22 and a shut off valve 24.  Id.  The control valve 22 is beneficial to control the amount of liquid conveyed onto the packing material, and the shut off valve 24 is beneficial to allow a user to turn off the conduit 20 if necessary.  Id.  It would have been obvious to include a similar flow valve 22 and shut-off valve 24 with Fornai’s system to provide these benefits.  
It is noted that the preamble limitation describing the claimed apparatus as a “carbon dioxide capture facility” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the device.  MPEP 2111.02(II).  Additionally, the limitation describing the “at least one liquid having a capacity to absorb carbon dioxide” fails to patentably distinguish the prior art because the liquid is not a positively recited element of the claim.  MPEP 2115.
It would have been obvious, however, for Fornai’s air purifier to comprise a scrubbing liquor capable of removing carbon dioxide from the ambient air.  Fornai’s scrubbing liquor comprises an aqueous solution with alkaline agents.  Fornai [0054].  The liquor is used to absorb VOCs from ambient air.  Id.  The ambient air contains carbon dioxide because air comprises carbon dioxide.  Spec. p. 1, ll. 14–18.  The reference, however, does not explicitly teach the scrubbing liquor removing carbon dioxide from the air.  
However, in the analogous art of removing VOCs from gas, Chowdhury disclsoes that aqueous caustic solutions containing sodium hydroxide (NaOH) are commonly used to scrub carbon dioxide and VOCs from gases containing these impurities.  Chowdhury [0003].  Sodium hydroxide is alkaline.  Spec. p. 2, ll. 4–11.  It would have been obvious to use an aqueous solution comprising sodium hydroxide as Fornai’s scrubbing liquor because Fornai’s scrubbing liquor is an aqueous solution with alkaline additives used to remove VOCs from air, and aqueous sodium hydroxide solutions are alkaline solutions used for removing VOCs from gas.  Chowdhury [0003].  When an aqueous sodium hydroxide solution is used as Fornai’s scrubbing liquor, this liquid would remove carbon dioxide from air because aqueous sodium hydroxide solutions are used to remove carbon dioxide, as well as VOCs, from gas.  Chowdhury [0003].  Additionally, the background section of instant disclosure admits that sodium hydroxide solutions have been used in prior art packed towers equipped with Mellapak to remove carbon dioxide from air.  Spec. p. 2, ll. 3–14.  Therefore, when sodium hydroxide is used as Fornai’s scrubbing liquor which is applied onto the Mellapak packing material 19, the scrubbing liquor would remove carbon dioxide from air, as well as VOCs.  Fornai [0028].
It is also noted that the limitations describing the operation of the “pump and control valve” fail to patentably distinguish over the prior art because they describe the manner of operating the claimed device rather than its structure.  MPEP 2114(II).
However, it would have been obvious for Fornai’s apparatus to operate in the claimed manner.  The pump 10 applies scrubbing liquor in a series of periodically, in a manner “to ensure an optimal efficiency of the scrubbing liquor.”  Fornai Fig. 1, [0028], [0041].  Therefore, the scrubbing liquor is applied in a series of pulses.  During the first pulse, the flow rate that the liquid is applied corresponds to the “first flow rate.”  The overall operational time for the apparatus corresponds to the “time duration.”  Therefore, the time that the first pulse is applied corresponds to the “first portion” of the time duration.  It would have been obvious for the first pulse to have a sufficient duration to replace a previous portion on the packing 19 with a new portion that has a greater absorption rate than the previous portion because the pulses are provided “to ensure an optimal efficiency of the scrubbing liquor.”  Id. at [0041].  
During the second pulse, the flow rate that the liquid is applied corresponds to the “second flow rate.”  The time that it takes for the second pulse to be applied corresponds to the “second portion of the time duration.”  It would have been obvious for time duration of the second pulse to be predetermined because the purpose of the application of the scrubbing liquor is to ensure optimal efficiency.  Fornai [0041].  Therefore, it would have been obvious for the duty cycle of the second pulse (i.e., the ratio of the time duration of a pulse of applied liquid to the overall time duration of a cycle, Spec. p. 20, ll. 6–8) to be predetermined.  It also would have been obvious for the scrubbing liquor to absorb a portion of carbon dioxide from the ambient air for the 
Claim 24 requires that for the carbon dioxide capture facility of claim 23, the structured packing material is positioned such that the flow of the liquid through the structured packing material is in a mean flow direction that is parallel to a plane defined by the first and second opposed dominant faces.  
Fornai teaches this feature because the liquid supplied onto packing media 19 by pump 10 flows down the packing media 19.  Fornai Fig. 1, [0028].
Claim 25 requires that for the facility of claim 24, the structured packing material is also positioned to allow the liquid to flow through the structured packing material by gravity.
Fornai teaches this feature because liquid is applied to the top of the packing media 19 by pump 10 so that it flows down the media 19.  Fornai Fig. 1, [0028].
Claim 26 requires that for the facility of claim 24, the structured packing material is positioned such that the first and second opposed dominant faces are vertically oriented.  
Fornai teaches this feature because the upstream and downstream faces of packing material 19 are vertically oriented, as seen in Fig. 1.
Claim 27 
It would have been obvious for Fornai’s device to have the claimed dimensions because adjusting the size of Fornai’s apparatus would merely constitute scaling up or scaling down the size of the device.  MPEP 2144.04(IV)(A).  There is no evidence that the claimed device with the dimensions of claim 1 would perform differently than the prior art.  Rather, Applicant’s disclosure teaches that the dimensions of the structured packing are not critical for the reasons stated in the rejection of claim 23 above.
Claim 28 requires that for the facility of claim 23, a speed or direction of the fan can be selectively controlled based on a direction of wind incident on the structured packing material.
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II).
Claim 29 requires that for the facility of claim 28, the fan comprises a part of a fan wall adjacent at least one of the first or second opposed dominant faces of the structured packing material.
Fornai teaches this feature because the wall of the blower 7 is adjacent to the upstream face of packing media 19.  Fornai Fig. 1, [0028].
Claim 30 requires that for the facility of claim 28, a plurality of modular structures containing the structured packing material are connectively positioned in the carbon dioxide capture facility.  
Fornai’s air purifier system comprises a single packed column scrubber 3 containing the packing material 19, rather than a plurality of structures as required by the claim.  Fornai Fig. 1, [0028].  However, it would have been obvious to provide two or 
Claim 30 requires that for the facility of claim 29, each modular structure comprises dimensions of 5 by 5 meters by 7 meters.  The plurality of modular structures are interconnected so as to result in the packing material of the carbon dioxide capture facility occupying a space having dimensions of 200 meters by 20 meters by 3 meters.  
Fornai does not disclose the dimensions of its air purifying device.  However, it would have been obvious for the device to have the dimensions as claimed because adjusting the size of Fornai’s device would merely constitute scaling up or scaling down the size of the apparatus.  MPEP 2144.04(IV)(A). There is no evidence that the claimed device with the dimensions of claim 1 would perform differently than the prior art.  Rather, Applicant’s disclosure teaches that the dimensions of the structured packing are not critical for the reasons stated in the rejection of claim 23 above.
Claim 32 requires that for the facility of claim 23, the liquid comprises a hydroxide solution.  Claim 33 requires that for the facility of claim 32, the hydroxide solution comprises a sodium hydroxide solution.  
These limitations fail to patentably distinguish over the prior art because the liquid in claim 23 is not a positively recited element of the claimed facility.  MPEP 2115.
It would have been obvious, however, for Fornai’s scrubbing liquor to comprise sodium hydroxide for the reasons stated in the rejection of claim 23 above.
Claim 34 requires that for the facility of claim 23, the second flow rate is zero.  
Note that this limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II).
However, the second flow rate could interpreted as the rate that scrubbing liquor flows between pulses which would be zero.  Fornai [0041].
Claim 35 requires that for the facility of claim 23, the predetermined duty cycle is between 1–50% such that the first portion of the time duration is between 1–50% of the time duration.
Note that these limitations fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  MPEP 2114(II).
However, it would have been obvious for the first pulse applied by Fornai’s pump 10 to comprise 1–50% of the time duration that the apparatus is operating depending on how long the device operates.  Fornai [0041].
Claim 36 requires that for the facility of claim 23, the fan is positioned to influence flow of the ambient air through at least a portion of the structured packing material during the second portion of the time duration.
Fornai teaches this feature because the blower 7 moves air through the packing media 19 while scrubbing liquor is applied to the packing media 19.  Fornai [0028].
Claim 37 
Note that these limitations fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  MPEP 2114(II).
However, this result would be expected when Fornai’s pump 7 applies scrubbing liquor periodically rather than continuously because Fornai’s periodic application appears to be the same as the claimed method of liquid application.  Fornai [0041].
Claim 38 requires that for the facility of claim 23, the first and second portions of the time duration are distinct in value.
Note that this limitation fails to patentably distinguish over the prior art because it describes the manner in which the device operates rather than its structure.  MPEP 2114(II).  
However, in Fornai, the duration of the first and second pulses are distinct in time because the pulses are separate from one another.  Fornai [0041].
Claim 39 requires that for the facility of claim 23, the pump and the control valve, in combination, circulate the liquid through a liquid distributor system and to the structured packing material.
Fornai, modified to include Bohanon’s valves 22, 24 in the pumping system, teaches this feature.  Fornai’s pump 10, along with valves 22, 24, circulate liquid through nozzles 20 and into the packing material 19.  Fornai [0028].
Claim 40 
It would have been obvious for Fornai’s packing material 19 to comprise at least one dead spot because the manufacturing process for structured packing produces materials with imperfections.  See Meski [0048].
Claim 41 requires that for the facility of claim 23, the at least one structured packing material defines a plurality of cross-flow passages.  The term “cross-flow” means the direction of the flow of gas relative to the direction of the flow of liquid is orthogonal or perpendicular.  Spec. p. 3, ll. 15–18.
Fornai’s device has the ambient air inlet 1 located at the bottom of the scrubber 3 (containing the structured packing 19) with the air outlet 2 on the top.  Fornai Fig. 1, [0028].  The scrubbing liquor is also applied by nozzles 20 so that liquid flows from top to bottom of the packing 19.  Id.  Therefore, Fornai differs from claim 41 because it does not discloses a cross-flow relationship between the air and the scrubbing liquor as the air and liquid flow in parallel directions.
However, rearranging the parts of a device is within the ambit of a person of ordinary skill in the art when the rearrangement would not modify the operation of the device.  MPEP 2144.04(VI)(C).  Here, the purpose of the structured packing 19 is to provide a substrate to allow for scrubbing liquor to contact air to remove impurities from the air.  Fornai [0028].  The position of the inlet 1 and outlet 2 relative to the nozzles 20 does not make a difference as long as air and liquid can flow through the packing 19 to provide contact between the air and liquid.  Id.  Therefore, it would have been obvious to rearrange the inlet and outlet 1, 2 of Fornai’s device to be perpendicular to the nozzles 20 because this rearrangement of parts would not modify the operation of the device, as liquid and air would still be able to contact each other in the packing 19.  .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23–41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–18 of U.S. Patent No. 9,095,813. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–18 of U.S. Patent No. 9,095,813 substantially correspond to claims 23–40 of instant application.

Response to Arguments
Double Patenting
The Examiner maintains the obvious-type double patenting rejection for the reasons stated above. 
35 U.S.C. 112, Second Paragraph Rejections
The Examiner maintains that claims 23, 27, 31 and 35 are indefinite because they include the term “about” which is a term of degree for which the disclosure provides 
The Applicant argues that the term “about” is not indefinite because this term modifies lengths (claims 23, 27, 31) or time durations (claim 31), which can be objectively measured to determine infringement of such claims.  Applicant Rem. dated Feb. 23, 2021 (“Applicant Rem.”) 6.  Therefore, the Applicant argues therefore that these claims are not indefinite. 
The Examiner respectfully disagrees.  The primary purpose of the definiteness requirement is “to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.”  MPEP 2173.   As such, the term “about” is indefinite where there is nothing in the specification, prosecution history or prior art to provide any indication as to what range of specific activity is covered by the term.  MPEP 2173.05(b)(III).  
Here, instant disclosure provides no discussion for the margin of error meant by the term “about.”  Therefore, a person of ordinary skill in the would be unable to ascertain how close to the outer boundaries of the ranges described in claims 23, 27, 31 and 35 they would be able operate without infringing the claimed invention.  As such, the claims are indefinite.   
35 U.S.C. 112, Fourth Paragraph Rejections
The Examiner withdraws the 35 U.S.C. 112, fourth paragraph rejection of claim 40 in light of the amendments.


Prior Art Rejections 
	Fornai is Analogous Art
The first issue regarding independent claim 23 is whether Fornai is analogous art, such that it can be used in an obviousness rejection.
The Applicant argues that Fornai is non-analogous to the claimed invention asserting that it is in a different field of endeavor and deals with a different problem than instant application.  Applicant Rem. 7–9.  Specifically, the Applicant argues that Fornai is in a different field of endeavor because Fornai is directed to an air cleaning apparatus and method for purifying air, whereas instant application is in the field of endeavor of the removal of carbon dioxide from ambient air.  Id. at 7, 8.  The Applicant argues that Fornai addresses a different problem because instant application deals with the problem of removing carbon dioxide from air whereas the reference is concerned with removing contaminants such as VOCs and other gaseous pollutants from air.  Id. at 8, 9. 
The Examiner respectfully disagrees.  A reference must be analogous art to be used in an obviousness rejection.  MPEP 2141.01(a).  A reference is analogous art if:  (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor s the claimed invention).  Id.  A reference is reasonably pertinent to the problem if it logically would have commended itself to an inventor’s attention in considering his problem.  Id.  
Here, the field of endeavor of the claimed invention is gas purification. The claimed invention is directed to a carbon dioxide capture facility used to remove carbon dioxide from ambient air.  The facility accomplishes this by providing a structured 
 Fornai’s device is in the field of gas purification because it states that the “present invention relatives to an air cleaning apparatus and method for purifying ambient air.”  Fornai [0002].  Therefore, because the claimed invention and Fornai are in the same field of endeavor—gas purification—Fornai is analogous art, and can be used in an obviousness rejection.  MPEP 2141.01(a).
Additionally, the problem faced by instant inventor involves improving wet scrubbing devices used to remove contaminants, such as carbon dioxide, from air.  Specifically, the background of instant disclosure states that wet scrubbing techniques have been used for half a century to remove carbon dioxide from air.  Spec. p. 2, ll. 4–14.   Conventional methods include using towers equipped with structured packing such as Mellapak to hold liquid solutions to remove contaminants from air.  Id. Instant disclosure sets out to improve on these conventional wet scrubbing techniques.  Id. at p. 6, ll. 4–15.  
Fornai’s device is a wet scrubbing apparatus used to remove impurities from air.  The device uses a packed tower 3 with a structured packing 19 made from Mellapak and a liquid solution provided on the packing to remove contaminants from air.  Fornai [0027], [0028].  Therefore, Fornai would have logically commended itself to the inventor’s attention in considering his problem of improving wet scrubbing techniques 
Fornai’s Device Could Function as a Carbon Dioxide Capture Facility
The second issue is whether Fornai’s air cleaning apparatus could operate as a carbon dioxide capture facility.  
The Applicant argues that Fornai’s device has no capacity to capture carbon dioxide from air.  Applicant Rem. 9.  The Applicant acknowledges that Fornai’s scrubbing liquor includes an aqueous solution including alkaline agents.  Id.  The Applicant also acknowledges that alkaline solutions are known in the art as being useful for removing carbon dioxide from gas.  Id. (citing Moriyama, US 2007/0163443 [0005]).  The Applicant argues, however, that these solutions would only be useful for removing carbon dioxide from exhaust gases, rather than air.  Id.
The Examiner respectfully disagrees.  
First, the preamble limitation stating that the claimed apparatus is a “carbon capture” facility fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
 However, it also would have been obvious for Fornai’s air purification device to remove carbon dioxide from ambient air.  Fornai’s scrubbing liquor is used to remove VOC’s and other gaseous contaminants from ambient air.  Fornai [0041].  The liquid can comprise an aqueous solution comprising alkaline additives.  Id. at [0054].  The liquid is applied to a structured Mellapak packing material 19.  Id. at [0027], [0028].  Chowdhury teaches that aqueous caustic solutions containing sodium hydroxide (NaOH, which is 
Therefore, it would have been obvious to use an aqueous sodium hydroxide solution as the scrubbing liquor in Fornai because Fornai uses an aqueous solution with alkaline additives to remove VOCs and other contaminants from air, and aqueous sodium hydroxide is an alkaline solution useful for this purpose.  Chowdhury [0003].  When Fornai’s scrubbing liquor is aqueous sodium hydroxide, it would remove carbon dioxide from air passing through the scrubber 3 because Chowdhury and instant disclosure teache that this solution removes carbon dioxide from gases, including ambient air.  Chowdhury [0003]; Spec. p. 2, ll. 3–14.  A person of ordinary skill in the art would have a reasonable expectation of success in using aqueous sodium hydroxide as Fornai’s scrubbing liquor because Fornai’s scrubber 3 uses Mellapak as its structured packing 19 (Fornai [0027], [0028]), and instant disclosure teaches that sodium hydroxide solutions have been used in the prior art with packed towers equipped with Mellapak.  Spec. p. 2, ll. 3–14.
Fornai’s Mellapak is a Structured Packing Material Having the Claimed Structure
The Applicant argues that there would be no reasonable expectation of success in modifying Fornai with Seah’s packing material.  Applicant Rem. 10.
Without conceding on this point, the Examiner has updated the rejection to indicate that Fornai’s structured packing 19 comprises a plurality of corrugated sheets See e.g., Rittner col. 1, ll. 33–50.
Modifying Fornai as a Carbon Capture Facility Would Not Alter Its Operation
The Applicant argues that modifying Fornai to be a carbon capture facility would change its principle of operation.  Applicant Rem. 11.  Specifically, the Applicant argues that claim 23 is directed to removing carbon dioxide from ambient air. Id.  The Applicant argues, however, that Fornai is directed to an air cleaning device for enclosed (i.e., indoor) rather than ambient spaces.  Id.  The Applicant argues that instant disclosure describes embodiments of a carbon capture facility designed for capturing carbon dioxide from ambient air of an outdoor environment.  Id.  These embodiments include fans that direct ambient air using an energy of wind, which Fornai’s device would not use in an enclosed space.  Id.  The Applicant also argues that Fornai’s device is used to remove particulates whereas Applicant’s device is sued to capture carbon dioxide from ambient air.  Id. at 11, 12.
The Examiner respectfully disagrees.  Fornai’s device is used to treat ambient air because it says the “present invention relates to an air cleaning apparatus and method for purifying ambient air.”  Fornai [0002].  
The claimed invention is not limited for use in outdoor spaces because the claims do not include such a limitation.  Even so, a limitation describing the facility being used to treat outdoor air probably would not patentably distinguish over the prior art because it would describe the intended use rather than the structure of the apparatus.
Likewise, the claims do not recite a limitation requiring wind being used to power the fan.  However, such a limitation would likely be obvious.  Fornai’s device can be 
The fact that Fornai’s air purifier is used to remove particulate matter also does not teach away from the claimed invention.  Fornai’s air purifier uses scrubbing liquor to remove VOCs and other gaseous contaminants from air.  Fornai [0007].  As noted, it would have been obvious to use sodium hydroxide as the scrubbing liquor because it is useful for removing VOCs from gas.  Sodium hydroxide would also remove carbon dioxide from air.  Therefore, while the scrubbing liquor removes some particulate matter from air (Fornai [0028]), it would also remove carbon dioxide when it comprises sodium hydroxide.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the “at least one liquid” is not a positively recited element of the claim.  MPEP 2115.